*545Concurring and Dissenting Opinion by
Judge Colins:
While I concur with the result reached by the majority, I must disagree with the rationale used by my learned colleagues. My dissent is based upon the reasons outlined in the former majority opinion of this Court. Savko v. Board of Property Assessment, Appeals and Review of Allegheny County, 109 Pa. Commonwealth Ct. 531, 516 A.2d 107 (1986) (Savko I).
I agree with the majority that the efficient administration of justice may be better served by allowing matters such as this to proceed to arbitration. However, as stated in Savko I, the legislature explicitly mandated that these matters be heard by a judge of the common pleas court. See Section 1 of the Act of May 22, 1933, P.L. 853, as amended, 72 P.S. §5020-518.1.
Judge MacPhail and Judge Doyle join.